Title: To George Washington from Brigadier General George Weedon, 13 April 1778
From: Weedon, George
To: Washington, George



Dr Sir,
Fredericksburg [Va.] April 13th 1778

I am honored with your favr 15th Ulto which only this day got to hand, Also the one by Genl Woodford inclosing a Resolution of Congress Ratifying the report of a board of Officers respecting my rank.
I have coolly and impartially considered every Circumstance attending this extraordinary change. I have advised with many friends on the Subject. I have endeavoured to devest myself of little Punctilios and place it on the most generous Military scale I possibly can, but cannot with my own feelings, And with the Coroberating Opinion of many of your friends, as well as my own, pursue any other line of Conduct Consistent with my honor than to refuse Service under those that have been so long my Junior Officers and who have taken such ungenerous Steps to obtain precedence, particularly General Woodford, whose former conduct on Mercers and Stephens’s promotion surely Cancel’d every claim to rank previous to that Time. His resignation is confessed by Congress in their Resolve of 21st Febry 1777 where they Assign as a reason for Giving John Cadwallader, and many others rank of him, that

he had quited the Army. He also Acknowledges it himself in a letter to me of 17th March 1777 declairing my Seniority and Congratulating me on my Appointment to Brigr Genl Saying: “I have heard within these few days of the late promotions, let me with much Sincerity give you joy, and assure you I shall serve with pleasure under my Old Friend.”
Nor was there any signs of discontent that ever came to my knowledge, till Joseph Jones went to Congress by whom a petition was presented and a resolution obtain Exparta, giving him and General Scott rank of me. This I believe passed that House on the 12th of Novr and on the 2d of Decr your Excellency was pleased to shew me the resolve at white marsh which had only that day come to your hands. This was the first knowledge I had of General Woodfords pretentions to any former Claim, tho’ it had been some time before Congress. The Committee that came to the Army ware Directed to enquire into it. Those Gentlemen had Generals Woodford, Scott, & myself before them the day before I left Camp. and after being furnish with facts respecting the dispute, told me I had no Occation to stay any longer as they ware then fully informed of every circumstance, & tho’ disagreeable would determine on it in a few days, And notwithstanding Genl Woodford positively refused to submit it to any other set of men, It is afterwards laid before a board of Officers and again reported an Exparta. I make not the least doubt but those Gentlemen Divested themselves of every Vestige of Partiallity, but what grounds it was taken up on, or what presedent they followed, I cant pretend to say. As I have never had an Opportunity of defending my rank in any one Instance but before the Committee who I expected was to have setled it.
I informed your Excellency, And I also informed the Committee, that I should have no Objections to General Scotts taking Precedence of me, provided all Similar promotions out of the line of Succession was deranged, so as not to make me the only Instance, Indeed I wished it for the peace and felicity of the Army. but what must the world think when they see me tamely Submit to be banded about like a football, and subject my reputation to the command of every Individual? will they not naturally conclude that I am Callus to honor? I would ask if Generals Mercer & Stephens ware now in service whether Genl Woodford would at this day be placed at the Head of the Virginia line over them. If not why over Genl Muhlenburg & myself, I apprehend the case is exactly Similar. If he was disgusted by Stephens’s promotion so as to leave the Service & retire into the body of the people, why would he again Accept an Appointment under him, and not declair his intentions publickly, and if after so long Service as an inferior Officer he has a right to relative rank, has not every officer who have resigned in consequence of Irregular promotions, the same pretentions. The absurdity

of his claim must strike the meanest Capacity, and that evil spirit Intrigue was never more Strickingly Obvious.
The great desire I have of retaining your Excellencies good wishes has induced me to be thus particular in justification of the conduct I shall pursue, you have known my Services as an Officer for many years, and I hope you will do me the justice to say I have ever discharged my duty. I have ever held your advice as sage and friendly, nor nothing would ever make me deviate from it, but a train of injuries and unheard of Injustice offered my honor as an Officer, None of which do I charge you with, having ever experienced the reverse. I shall only add that I cannot serve in the present Arrangment which is diametrically oposite to all Military Usage, and without Example in Ours, or any other Army on earth. I have the honor to be with every Sentiment of esteem & Regd Your Excellencies most Obt Most H’ble Servt

G. Weedon


P.S. I have advised Congress of my determination, and have desired them to proceed to the appointment of some other person, in order that the service may not suffer on my Accot.


G.W.
